Citation Nr: 0618824	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
rheumatic fever, to include arteriosclerotic heart disease.  

2.  Entitlement to service connection for adenocarcinoma of 
the prostate status post prostatectomy, with impotence, 
claimed as secondary to residuals of rheumatic fever with 
heart disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran was scheduled to appear for a Board hearing at 
the RO in May 2006.  In May 2006, the veteran withdrew his 
request for such hearing.  His hearing request, therefore, is 
withdrawn.  38 C.F.R. § 20.704(e) (2005). 


FINDINGS OF FACT

1.  Rheumatic fever, noted on the veteran's service 
enlistment examination report, preexisted service; and was 
not aggravated therein.

2.  On August 2005, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that he wished to withdraw his current claim for 
adenocarcinoma of the prostate status post prostatectomy, 
with impotence, claimed as secondary to residuals of 
rheumatic fever with heart disease, on appeal.


CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 1153, 5100- 5013A, 
5106, 5107(West 2002); 38 C.F.R. § 3.306(a) (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue involving entitlement 
to service connection for adenocarcinoma of the prostate 
status post prostatectomy, with impotence, claimed as 
secondary to residuals of rheumatic fever with heart disease 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rheumatic Fever Claim

A.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, in February 2003, June 2003, May 2004, and 
December 2004 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  He was essentially told 
to submit evidence he had in his possession.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He was also provided 
notice regarding the first three elements of a service-
connected claim in these letters.  See Dingess/Hartman, 
supra.  In an April 2006 letter, he was provided notice 
pertaining to the 4th and 5th elements, degree of disability 
and entitlement to an earlier effective date.  Id.  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case, as the veteran was not provided 
complete notice until April 2006.  However, the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  There was no prejudice to the veteran in 
this case.  The veteran's claim was scrutinized under VCAA 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, post-service 
medical records identified by the veteran.  The veteran 
provided medical opinions pertaining to the etiology of his 
rheumatic fever.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
In May 2006, the veteran and his representative asserted that 
the rheumatic fever claim be remanded to afford the veteran 
an examination to determine whether: the veteran's physical 
activities and cold exposure in service aggravated his as yet 
undiagnosed rheumatic heart diseases; the veteran is 
suffering from various heart valve diseases associated with 
his childhood rheumatic fever; and his current symptoms 
attributed to arteriosclerotic heart disease are really a 
form of rheumatic heart disease.  

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the issue of 
whether his preexisting rheumatic fever was aggravated by 
service.  The VCAA duty to assist regarding the necessity of 
a medical examination did not attach where a veteran simply 
relates disorders to military service and there is no 
competent medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  Duenas v. Principi, 18 
Vet. App. 512, 518 (2004) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

In this particular case, there is no competent evidence 
suggesting the veteran's preexisting rheumatic fever was 
aggravated by service, including physical exertion and cold 
exposure.  There is no reasonable possibility that an 
examination more than 45 years after service would aid in 
substantiating the veteran's claim that his preexisting 
rheumatic fever was aggravated by service.  There is no 
mention of any residuals of rheumatic fever in his service 
medical records or for many ensuing years, either by 
complaint (relevant symptoms, etc.) or objective clinical 
finding.  See Duenas, supra.  In fact, a 2000 postservice 
medical record, almost 40 years after service, only indicated 
that the veteran had a history of rheumatic fever as a child.  
In addition, the veteran's private physician in 2004 and 2005 
records, diagnosed rheumatic heart disease.  So the record 
already contains medical evidence that the veteran currently 
has rheumatic heart disease.  The record has been developed 
to the extent possible.

B.  Factual Background, Governing Laws, Regulations and Legal 
Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder.  See 38 U.S.C.A. § 
1153.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Preservice private medical residuals note that the veteran 
was hospitalized in December 1948 due to chest and left 
shoulder pains, not related to physical activity; fainting 
spells; gross hematuria; night chills; and nervousness.  The 
discharge diagnosis in January 1949 was rheumatic fever, 
"almost subclinical and not characteristic."  

On the history section of his January 1958 entrance 
examination report, it was noted that the veteran had 
rheumatic fever in 1948, with no recurrence, and no cardiac 
involvement.  Service preinduction examination that same 
month noted an abnormal heart examination and that the 
veteran had rheumatic fever in 1948, with no recurrence, and 
no cardiac involvement.  No additional defects were noted on 
physical inspection in March 1958.  The veteran's service 
medical records and discharge examination are negative for 
any findings, complaints or treatment of rheumatic fever or 
cardiovascular disease.    

Postservice medical records in 2000 and 2001 from Anthony P. 
Zollo, D.O., note that the veteran had a history of rheumatic 
fever as a child.  In February 2001, hyperlipidemia was 
diagnosed.  In May 2002, the veteran underwent a primary 
percutaneous transluminal angioplasty (PCTA) and stent 
deployment in the right coronary artery (RCA).

Also of record are private medical examination reports from 
Northwest Medical Partners/Nelson Gardner, M.D dated in 
December 2002, August 2005 and December 2005, and treatment 
records from July 2004 to August 2005.  In the December 2002 
report, the physician stated that it was as likely as not 
that the veteran's arteriosclerotic heart disease is related 
to military service.  In the August 2005 report, the 
physician stated that the veteran was inducted with known 
rheumatic heart disease, and it "impacted on his physical 
and emotional health with long term complications."  In the 
December 2005 stated, the physician stated that it was as 
likely as not that the veteran's rheumatic heart disease was 
related to service.  The medical records note a diagnoses of 
rheumatic heart disease, hyperlipidemia, arteriosclerotic 
heart disease, and essential hypertension.  

The veteran contends that he never should have been drafted 
at age 26 during a period of peace in such poor health after 
contracting rheumatic fever at age 16.  He also notes that he 
was stationed in Alaska and that the extreme cold greatly 
worsened his rheumatic and cardiovascular condition.  He also 
maintains that the physical exertion required during active 
duty worsened his preexisting rheumatic fever.  He also 
maintains that he presently suffers from this worsening of 
his rheumatic condition as demonstrated by the currently 
diagnosed cardiovascular diseases.  

The Board believes that the presumption of soundness as to 
his rheumatic fever has been rebutted by the clinical finding 
of an abnormal heart examination noting rheumatic fever in 
1948 when the veteran was examined prior to service in 
January 1958.  Moreover, the Board finds that clear and 
unmistakable evidence, in the form of his private medical 
records from 1948 to 1949, demonstrates that rheumatic fever 
existed prior to service and was not aggravated by such 
service.  

The Board also finds that the veteran's rheumatic fever did 
not undergo a permanent increase in severity during service.  
His service medical records are negative for any inservice 
complaints or diagnoses of any rheumatic or cardiovascular 
condition.  The first mention of this condition in post-
service medical records is a notation in 2000 that the 
veteran had a history of rheumatic fever as a child.  

The Board affords no probative weight to the opinions of Dr. 
Gardner.  Most of his opinions essentially stated that the 
veteran's current cardiovascular diseases are related to 
service.  As they do not state that the veteran's rheumatic 
fever underwent a worsening of the underlying condition in 
service they are of no probative value to this issue in this 
case.  

For the sake of completeness, the Board will liberally 
construe Dr. Gardner's August 2005 statement as an opinion 
that the veteran's rheumatic fever underwent an increase in 
severity inservice.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (the Board has the fundamental authority to decide a 
claim in the alternative).  The Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have previously been found to be inaccurate or because other 
facts in the record contradict the facts provided by the 
veteran that formed the basis for the opinion, however, the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The opinion is of no probative value as it 
does not provide a basis for the finding that the veteran's 
rheumatic fever increased in severity in service in light of 
the medical records that there are no inservice findings or 
complaints of any cardiovascular condition in service or for 
many years thereafter.  Similarly, any of the physician's 
opinions that the veteran manifested a cardiovascular disease 
in service are also of no probative value for the same 
reason.  

The Board recognizes that the veteran sincerely believes that 
his childhood rheumatic fever was aggravated by service.  
However, the veteran is not deemed competent to offer 
evidence as to diagnosis, medical etiology, or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

II.  Prostate Claim

In a July 2003 decision, the RO denied service connection for 
adenocarcinoma of the prostate status post prostatectomy, 
with impotence, claimed as secondary to residuals of 
rheumatic fever with heart disease.  A notice of disagreement 
was received in August 2003.  A statement of the case was 
issued in September 2004.  A substantive appeal was received 
in October 2004.

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In August 2005, the veteran sent a additional VA Form 9 to 
the RO stating that he only wished to appeal the issue of 
service connection for the residuals of rheumatic fever, to 
include arteriosclerotic heart disease. 

It is apparent to the Board that the veteran has withdrawn 
his appeal of service connection for adenocarcinoma of the 
prostate status post prostatectomy, with impotence, claimed 
as secondary to residuals of rheumatic fever with heart 
disease, prior to the Board issuing a decision on the merits 
of his claim.  As the veteran has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.


ORDER

Entitlement to service connection for the residuals of 
rheumatic fever, to include arteriosclerotic heart disease, 
is denied.

Entitlement to service connection for adenocarcinoma of the 
prostate status post prostatectomy, with impotence, claimed 
as secondary to residuals of rheumatic fever with heart 
disease is dismissed.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


